Case 1:20-cv-02248-GBD Document 11 Filed 05/21/20 Page 1 of 1

Morgan Lewis

Michael F. Fleming
Associate

+1.212.309.6207
michael.fleming@morganlewis.com

May 19, 2020

Via ECF

The Honorable George B. Daniels
United States District Court
For the Southern District of New York

500 Pear! Street “Dated: MAY 2 j 2 _

New York, NY 10007

Re: Nixon v. Acorns Advisors, LLC, No. 1:20-cv-02248-GBD
Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Daniels:

We represent defendant Acorns Advisors, LLC (“Defendant”) in the above-referenced action.
Pursuant to Rules II(A) and II(C) of Your Honor’s Individual Rules and Practices, we write with the
consent of counsel for plaintiff Donald Nixon (“Plaintiff”), respectfully to request that the Court
extend Defendant's time to respond to the Complaint from May 20, 2020 to June 19, 2020. This is
Defendant’s second request for an extension of time to file a response to the Complaint. The
Court granted Defendant's first request. (Dkt. No. 9.)

In support of this request, counsel for Defendant states that the parties are engaged in discussions
about a possible early resolution of this matter. If granted, this extension will permit the parties to
focus on those efforts, rather than pleadings and litigation. As noted above, Plaintiff's counsel
consents to this request. If granted, this extension will not affect any other date scheduled in this
action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/S/, Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)

Morgan, Lewis & Bockius LLP

101 Park Avenue
New York, NY 10178-0060 @ +1.212.309.6000
United States @ +1.212.309.6001

  

 

@-ee

 
